[Cite as K.L. v. Petruziello, 2022-Ohio-992.]


STATE OF OHIO                      )                   IN THE COURT OF APPEALS
                                   )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                   )

K.L.                                                   C.A. No.      21CA011724

and

T.L.                                                   APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
        Appellees                                      COURT OF COMMON PLEAS
                                                       COUNTY OF LORAIN, OHIO
        v.                                             CASE No.   19NU086082

ANTHONY PETRUZIELLO

        Appellant


                                  DECISION AND JOURNAL ENTRY

Dated: March 28, 2022



        CARR, Presiding Judge.

        {¶1}     Appellant, Anthony Petruziello, appeals the judgment of the Lorain County Court

of Common Pleas, Domestic Relations Division. This Court affirms.

                                                  I.

        {¶2}     K.L and T.L. were married in 2010. In 2019, K.L and T.L. filed a joint petition for

dissolution of marriage with a separation agreement and shared parenting plan. On July 11, 2019,

the trial court issued a judgment entry of dissolution and adopted the parties’ separation agreement

and shared parenting plan. The shared parenting plan set forth guidelines for the care of P.L., who

was born in 2008, and M.L., who was born in 2011.

        {¶3}     On July 9, 2020, Petruziello filed a motion to intervene, a motion to declare void

the marriage dissolution and shared parenting plan, a motion for relief from judgment, and a
                                                  2


motion for companionship rights with P.L. Petruziello’s central contention in support of his claims

was that he was P.L.’s biological father and he was denied an opportunity to assert his rights when

the trial court adopted K.L. and T.L.’s shared parenting plan without allowing him to participate

in the proceedings. K.L. and T.L. filed a memorandum in opposition to the motions on the basis

the pertinent issues contained therein had been previously litigated in Cuyahoga County.

Petruziello filed a reply brief in support.

        {¶4}    Petruziello subsequently filed a motion to join P.L. as a new party and appoint a

guardian ad litem. K.L. and T.L. opposed this motion as well.

        {¶5}    After a status conference, the trial court issued a journal entry finding that

Petruziello’s motions for relief from judgment and to declare void the dissolution of marriage and

shared parenting plan presented threshold issues that needed to be resolved before the trial court

could consider Petruziello’s other motions. The trial court named Petruziello a party in the action

for the limited purpose of litigating his Civ.R. 60(B) motion and his motion to declare void the

marriage dissolution and shared parenting plan.

        {¶6}    In light of the COVID 19 pandemic, the parties appeared for a conference via Zoom

where they presented oral arguments. The trial court subsequently issued a journal entry denying

Petruziello’s motion for relief from judgment as well as his motion to declare void the marriage

dissolution and shared parenting plan.

        {¶7}    On appeal, Petruziello raises two assignments of error. This Court consolidates

Petruziello’s assignments of error to facilitate review.

                                                  II.

                                  ASSIGNMENT OF ERROR I

        THE TRIAL COURT ERRED WHEN IT DENIED PETRUZIELLO’S MOTION
        FOR RELIEF FROM JUDGMENT AND MOTION TO DECLARE
                                                   3


        DISSOLUTION AND SHARED PARENTING PLAN VOID, WHERE
        APPELLEES COMMITTED FRAUD BY INTENTIONALLY FAILING TO
        ACCURATELY DISCLOSE ALL OF THE FACTS ABOUT THE MINOR
        CHILD ON THE UCCJEA AFFIDAVITS WHICH THEY FILED WITH THIS
        COURT IN CONNECTION WITH THEIR PETITION FOR DISSOLUTION OF
        MARRIAGE.

                                  ASSIGNMENT OF ERROR II

        THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED ITS
        DISCRETION WHEN IT RULED THAT RES JUDICATA BARRED
        PETRUZIELLO [FROM RELIEF] FROM JUDGMENT TO SEEK
        COMPANIONSHIP RIGHTS WITH P.L. PURSUANT TO [R.C.] 3109.051.

        {¶8}    In his first assignment of error, Petruziello contends that the trial court improperly

denied his motions for relief from judgment and to declare void the marriage dissolution and shared

parenting plan because K.L. and T.L. fraudulently withheld information about ongoing litigation

involving Petruziello in Cuyahoga County at the time they filed their petition for dissolution of

marriage. In his second assignment of error, Petruziello maintains that the trial court erred when

it applied the doctrine of res judicata.

        {¶9}    This Court reviews a trial court’s ruling on a motion for relief from judgment under

Civ.R. 60(B) for an abuse of discretion. Smith v. Smith, 9th Dist. Summit No. 28961, 2019-Ohio-

129, ¶ 6. An abuse of discretion “implies that the court’s attitude is unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

        {¶10} “To prevail on a motion brought under Civ.R. 60(B), the movant must demonstrate

that: (1) the party has a meritorious defense or claim to present if relief is granted; (2) the party is

entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5); and (3) the motion

is made within a reasonable time, and, where the grounds of relief are Civ.R. 60(B)(1), (2) or (3),

not more than one year after the judgment, order or proceeding was entered or taken.” Witherspoon
                                                  4


v. Witherspoon, 9th Dist. Lorain No. 15CA010865, 2017-Ohio-4216, ¶ 11, quoting GTE Automatic

Elec., Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146 (1976), paragraph two of the syllabus.

       {¶11} Civ.R. 60(B) states as follows:

       On motion and upon such terms as are just, the court may relieve a party or his legal
       representative from a final judgment, order or proceeding for the following reasons:
       (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered
       evidence which by due diligence could not have been discovered in time to move
       for a new trial under Rule 59(B); (3) fraud (whether heretofore denominated
       intrinsic or extrinsic), misrepresentation or other misconduct of an adverse party;
       (4) the judgment has been satisfied, released or discharged, or a prior judgment
       upon which it is based has been reversed or otherwise vacated, or it is no longer
       equitable that the judgment should have prospective application; or (5) any other
       reason justifying relief from the judgment. The motion shall be made within a
       reasonable time, and for reasons (1), (2) and (3) not more than one year after the
       judgment, order or proceeding was entered or taken. A motion under this
       subdivision (B) does not affect the finality of a judgment or suspend its operation.

       {¶12} Although Petruziello raised a number of arguments in support of his Civ.R. 60(B)

motion, his foremost contention was that he was entitled to relief from judgment pursuant to Civ.R.

60(B) because K.L and T.L. fraudulently concealed information about ongoing litigation regarding

P.L.’s parentage in Cuyahoga County.

       {¶13} At the hearing on his motions, Petruziello stated that he filed his Civ.R. 60(B)

motion because K.L. and T.L committed an “absolute misrepresentation” when they did not

disclose that they were involved in litigation over the parentage of P.L. at the time they filed their

petition for dissolution of marriage. Petruziello suggested that in addition to not accurately filling

out the Uniform Child Custody Jurisdiction and Enforcement Act (“UCCJEA”) affidavits attached

to their petition, K.L. and T.L. filed their petition in Lorain County in an attempt to prevent

Petruziello from gaining knowledge of the proceedings. According to Petruziello, this resulted in

issues with subject matter jurisdiction and further prevented the trial court from possessing the
                                                 5


facts necessary to make a best interest determination regarding P.L. Petruziello further stated as

follows:

       Unfortunately, the United Parentage Act of Ohio, the UPA, doesn’t allow a
       provision for a biological father who has been put out of the picture, either
       intentionally or by inadvertence, it doesn’t allow him to rescind the
       acknowledgment of paternity of another man. So Mr. Petruziello was attempting
       to do that in Juvenile Court in Cuyahoga County, and that case was not over.

       {¶14} Prior to permitting K.L. and T.L. to respond, the trial court inquired of Petruziello

regarding several issues. Petruziello admitted that K.L. and T.L. noted in their UCCJEA affidavits

that the Cuyahoga County Juvenile Court had issued a decision in 2019 finding that Petruziello

was statutorily barred from challenging K.L.’s acknowledgement of paternity as to P.L. While

Petruziello further conceded that the judgment was ultimately affirmed on appeal, he stressed that

K.L and T.L. neither disclosed that an appeal was pending in that case when they filed their petition

for marriage dissolution, nor gave him notice of the marriage dissolution proceeding. With respect

to jurisdiction, Petruziello suggested that K.L and T.L. could waive venue but he argued that their

factual misrepresentations divested the trial court of subject matter jurisdiction under Pasqualone

v. Pasqualone, 63 Ohio St.2d 96 (1980).

       {¶15} In response, K.L. and T.L. argued that the language contained in their UCCJEA

affidavits was sufficient to put the trial court on notice of the proceedings in Cuyahoga County.

K.L. and T.L stressed that the Eighth District Court of Appeals had affirmed the trial court’s

judgment, meaning that Petruziello’s motion for relief from judgment was effectively a substitute

for an appeal regarding parentage issues. K.L. and T.L. suggested that it was misleading for

Petruziello to couch his request in terms of companionship rights, as opposed to parental rights,

because he never had a relationship with P.L. K.L and T.L. further noted that they filed their
                                                  6


petition for marriage dissolution in Lorain County simply to protect their children’s privacy and

that Petruziello had failed to raise a credible challenge regarding venue or jurisdiction.

       {¶16} In its order denying Petruziello’s motions, the trial court found that the Cuyahoga

County Juvenile Court issued a judgment entry in 2019 “holding that [K.L.] was the legal father

of the minor child, P.L., having established paternity by law and dismissing Mr. Petruziello’s

paternity action seeking to establish paternity of P.L.” The trial court noted that this judgment was

affirmed by the Eighth District on appeal in In re P.L., 8th Dist. Cuyahoga No. 108312, 2019-

Ohio-4681. In discussing the Eighth District’s decision, the trial court stated as follows:

       “[The] acknowledgment of paternity became final and enforceable, and established
       that [K.L.], who signed the acknowledgment of paternity, was the legal father of
       [P.L.] and that Mr. Petruziello’s request to rescind the acknowledgment of paternity
       and a declaration that he was the biological father of [P.L.] was neither
       contemplated nor authorized under the current version of R.C. Chapter 3111.”

       {¶17} While the trial court acknowledged the Supreme Court’s decision in Pasqualone

regarding subject matter jurisdiction, it noted that the high court had subsequently recognized in

In re Palmer, 12 Ohio St.3d 194, 197 (1984), that the best interests of the child was the paramount

concern and that a mechanistic interpretation of the disclosure statutes could undermine the best

interest determination. In regard to this case, the trial court determined that the UCCJEA affidavits

filed by K.L. and T.L. complied with R.C. 3127.23 because they placed the trial court on notice of

the parentage case in Cuyahoga County. The trial court further found that because Petruziello was

not P.L.’s legal parent, K.L. and T.L. were not obligated to give him notice of the marriage

dissolution proceedings in Lorain County. Furthermore, stressing that the acknowledgement of

paternity was executed on May 14, 2008, the trial court found that Petruziello had failed to identify

any law that would allow the court to rescind or nullify the acknowledgment of paternity. The

trial court observed that “[i]t is apparent to this [c]ourt that Mr. Petruziello is seeking the same
                                                  7


relief he attempted to obtain in Cuyahoga County and the Eighth District Court of Appeals who

previously denied his request[]” and that vacating or declaring void the marriage dissolution and

shared parenting plan would effectively permit Petruziello to have “a second bite of the apple[.]”

                                             Discussion

       {¶18} On appeal, Petruziello contends that the trial court wrongly denied him relief from

judgment because he demonstrated fraud. Petruziello maintains that K.L. and T.L. violated R.C.

3127.23(A) by concealing the ongoing litigation in Cuyahoga County on the affidavits that they

filed with their petition for marriage dissolution.1 Petruziello points to the Supreme Court’s

decision in Pasqualone, 63 Ohio St.2d at 99, in support of the proposition that, under former R.C.

3109.27, it was at one time a mandatory jurisdictional requirement in an action for custody that a

parent disclose any knowledge of custody proceedings in a different jurisdiction. Although

Petruziello concedes that “the Pasqualone mandatory jurisdictional requirement has been relaxed,”

he argues that the concealment which occurred in this case rendered the trial court unable to

adjudicate the rights of the parties and make a valid best interest determination regarding P.L.

       {¶19} Ohio’s UCCJEA is codified in R.C. Chapter 3127. R.C. 3127.23(A) requires

parties in a custody action to file an affidavit disclosing certain information, including:

       (1) Whether the party has participated as a party, a witness, or in any other capacity
       in any other proceeding concerning the allocation, between the parents of the same
       child, of parental rights and responsibilities for the care of the child including any
       designation of parenting time rights and the designation of the residential parent
       and legal custodian of the child or that otherwise concerned the custody of or
       visitation with the same child and, if so, the court, case number and the date of the
       child custody determination, if any;


       1
          It is well settled that Civ.R. 60(B) may not be used as a substitute for appeal. See Cooley
v. Sherman, 9th Dist. Lorain No. 05CA008860, 2006-Ohio-6065, ¶ 12. We reach the merits of
Petruziello’s argument to the extent that he contends that the alleged concealment of the
proceedings in Cuyahoga County rendered trial court’s adoption of the shared parenting plan void
and that the trial court should have exercised its inherent authority to vacate that judgment.
                                                  8


       (2) Whether the party knows of any proceedings that could affect the current
       proceeding, including proceedings for enforcement of child custody
       determinations, proceedings relating to domestic violence or protection orders,
       proceedings to adjudicate the child as an abused, neglected, or dependent child,
       proceedings seeking termination of parental rights, and adoptions, and, if so, the
       court, the case number, and the nature of the proceeding;

       (3) Whether the party knows of any person who is not a party to the proceeding and
       has physical custody of the child or claims to be a parent of the child who is
       designated the residential parent and legal custodian of the child or to have
       parenting time rights with respect to the child or to be a person other than a parent
       of the child who has custody or visitation rights with respect to the child and, if so,
       the names and addresses of those persons.

       {¶20} “[I]t is noteworthy that the purpose of R.C. 3127.23(A)’s affidavit requirement is

to prevent multiple contradictory rulings from different courts/jurisdictions on the issue of

custody.” In re Dissolution of the Marriage of Smith & Smith, 11th Dist. Portage No. 2014-P-

0056, 2015-Ohio-5522, ¶ 21, citing In re S.K., 8th Dist. Cuyahoga No. 89068, 2008-Ohio-1256, ¶

2, fn. 1. “It is not intended to be used to vacate proceedings between two parties when there were

no existing matters relating to custody in a different jurisdiction.” In re Dissolution of the

Marriage of Smith and Smith at ¶ 21.

       {¶21} In this case, Petruziello has not demonstrated that K.L. and T.L. failed to comply

with the disclosure requirements in R.C. 3127.23(A). When K.L. and T.L. filed their petition for

dissolution of marriage and shared parenting plan, both parties checked a box on their respective

UCCJEA affidavits indicating that they had “information concerning other civil cases that could

affect the current case[.]” K.L. and T.L. further averred that a complaint to establish a parent-child

relationship had been filed in the Cuyahoga County Juvenile Court and that a judgment entry was

issued on February 27, 2019. That judgment was eventually affirmed on appeal. See In re P.L.,

2019-Ohio-4681, at ¶ 1. While K.L. and T.L. did not mention an ongoing appeal, the information

they provided was sufficient to put the trial court on notice of the litigation in Cuyahoga County
                                                 9


initiated by Petruziello. A more rigid application of R.C 3127.23(A) would frustrate the statute’s

underlying purpose. See generally In re Dissolution of the Marriage of Smith and Smith at ¶ 21.

Accordingly, we cannot say that the trial court abused its discretion in concluding that Petruziello

failed to establish fraud for the purposes of Civ.R. 60(B) with respect to the UCCJEA affidavits.

       {¶22} Petruziello’s first assignment of error is overruled.

       {¶23} In his second assignment of error, Petruziello claims that the trial court erred in

applying the doctrine of res judicata in this case because he was seeking companionship rights

pursuant to R.C. 3109.051 in this matter and that issue was not litigated in the Cuyahoga County

proceedings.

       {¶24} As noted above, the trial court found that Petruziello was attempting to use his

Civ.R. 60(B) motion to relitigate issues that had been decided in Cuyahoga County. It is well

settled that a motion for relief from judgment filed pursuant to Civ.R. 60(B) is not a substitute for

an appeal. Thompson v. Summit Pain Specialists, Inc., 9th Dist. Summit Nos. 27635, 27638, 2016-

Ohio-7030, ¶ 16. “[E]rrors which could have been corrected by a timely appeal cannot be the

predicate for a Civ.R. 60(B) motion for relief from judgment.” Fowler v. Fowler, 9th Dist. Medina

No. 15CA0079-M, 2016-Ohio-5768, ¶ 15, quoting Kelm v. Kelm, 73 Ohio App.3d 395, 399 (10th

Dist.1992). Both in his motions and throughout the proceedings below, Petruziello asserted that

K.L. and T.L. had gone to great lengths to deny him the due process rights and parenting rights

that he was owed as P.L.’s biological father. Petruziello suggested on numerous occasions that

the alleged deception dated back to before P.L. was born. It is evident that Petruziello’s aim in

filing the motion for relief from judgment and motion to declare void the dissolution of marriage

and shared parenting plan was to circumvent the result of the proceedings in Cuyahoga County

where it was determined that he did not have a legal recourse to challenge the acknowledgment of
                                                10


paternity that was executed in 2008. As such, the trial court properly recognized that Petruziello

was attempting to use the mechanism in Civ.R. 60(B) as a substitute for appeal in the Cuyahoga

County proceedings.

       {¶25} Petruziello’s second assignment of error is overruled.

                                                III.

       {¶26} Petruziello’s first and second assignments of error are overruled. The judgment of

the Lorain County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                               Judgment affirmed.



       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                       DONNA J. CARR
                                                       FOR THE COURT



CALLAHAN, J.
                                         11


SUTTON, J.
CONCUR.


APPEARANCES:

MARY C. SOTERA, Attorney at Law, for Appellant.

CARA SANTOSUOSSO and MARK S. BENNETT, Attorneys at Law, for Appellees.